DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US Pub 2013/0126081) in view of Holden et al (US Pat 6,046,435).
Regarding claim 1, Hu (fig. 32A) teaches a high-frequency heating device for mounting an LED, comprising:
a carrier substrate (heat distribution plate 600, [0170]) for carrying a circuit substrate (carrier substrate 201, [0170]), wherein the circuit substrate includes a plurality of conductive pads (posts 202, [0175]), a plurality of conductors (solid state 213 of bonding layer 220, [0181]), and a plurality of LED chips (LED device 100, [0181]), the conductors are respectively disposed on the conductive pads, and each of the plurality of LED chips is disposed on at least two of the plurality of conductors; and
a high-frequency heating module (heat distribution plate 500, [0170]) including at least one heating element (heating element 502) disposed above the plurality of LED chips, an upper surface of the carrier substrate, a lower surface of the carrier substrate, or an interior of the carrier substrate;
wherein each of the plurality of LED chips is mounted onto the circuit substrate by heating the coil assembly.
With respect to the limitation “…by heating the coil assembly” this is considered to be a product-by-process limitation that would result in the same micro device as Hu. ”[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP § 2113 (I).
Hu teaches the heating element (502), but does not teach at least one coil assembly.
Holden (fig. 6) teaches heating element (heating element 76, col. 5, lines 9-19) is a wire coil.  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the heating element 502 of Hu with coil design 76 of Holden in order “to provide a relative quick temperature increase in the substrate.” as taught by Holden, column 3, lines 21-22.
Regarding claim 2, Hu teaches the high-frequency heating device according to claim 1, wherein each of the plurality of LED chips includes an n-type conductive layer (n-doped layer 114, [0080]), a light- emitting layer (quantum well 116, [0080]) and a p-type conductive layer (p-doped layer 118, [0080]) which are disposed in a stacked arrangement, the n-type conductive layer is an n-type gallium nitride material layer or an n-type gallium arsenide material layer, the light- emitting layer is a multi-quantum well structure layer, and the p-type conductive layer is a p-type gallium nitride material layer or a p-type gallium arsenide material layer (GaN, [0080]); and wherein the carrier substrate is an opaque substrate (“heat distribution plate 700 similar to the carrier substrate”, [0184]).
Regarding claim 3, Hu teaches the high-frequency heating device according to claim 1, wherein each of the plurality of LED chips includes a base layer (growth layer 101, sapphire, [0080]), an n-type conductive layer (n-doped layer 114, [0080]), a light-emitting layer (quantum well 116, [0080]) and a p-type conductive layer (p-doped layer 118, [0080])  which are disposed in a stacked arrangement, the base layer is a sapphire base layer, the n-type conductive layer is an n-type gallium nitride material layer or an n-type gallium arsenide material layer, the light-emitting layer is a multi- quantum well structure layer, and the p-type conductive layer is a p-type gallium nitride material layer or a p-type galltum arsenide material layer (GaN, [0080]); and wherein the carrier substrate is an opaque substrate (“heat distribution plate 700 similar to the carrier substrate”, [0184]).
Regarding claim 4, Hu teaches the high-frequency heating device according to claim 1, further comprising: a pick and place module (transfer heat 300, [0074] and [0118]) adjacent to the carrier substrate for placing each of the plurality of LED chips on at least two of the plurality of conductors; wherein each of the plurality of conductors is cured by heating of the at least one coil assembly such that each of the plurality of LED chips is mounted onto the circuit substrate.
Regarding claim 5, Hu teaches controlling the phase of the portion of the bonding layer ([0178] and fig. 33), but does not teach a temperature control module and a control module.
Holden (fig. 6) teaches a temperature control module (temperature sensor, col. 5, line 47) adjacent to the carrier substrate (bottom heater 24) for detecting the temperature of the plurality of conductors so as to obtain conductor temperature information; and
a control module (thermo-couple, col. 4, lines 53-55 and col. 5, lines 46-48) electrically connected between the temperature control module and the high-frequency heating module; wherein the control module adjusts the power output by the high- frequency heating module according to the conductor temperature information.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the heating element 502/602 of Hu with temperature sensor and thermo-couple of Holden in order to control temperature between top and bottom heaters (74 24) as taught by Holden, column 5, lines 45-48.
Regarding claim 6, Hu (fig. 32A) teaches a high-frequency heating device for mounting an LED, comprising:
a carrier substrate (heat distribution plate 600, [0170]) for carrying a circuit substrate (carrier substrate 201, [0170]), the circuit substrate carrying a plurality of conductors (solid state 213 of bonding layer 220, [0181]), and a plurality of LED chips (LED device 100, [0181]); and
a high-frequency heating module (heat distribution plate 500, [0170]) including at least one heating element (heating element 502) disposed above the plurality of LED chips, an upper surface of the carrier substrate, a lower surface of the carrier substrate, or an interior of the carrier substrate;
wherein each of the conductor is heated by the at least one coil assembly to mount the LED chip.
With respect to the limitation “…is heated by the at least one coil assembly to mount the LED chip” this is considered to be a product-by-process limitation that would result in the same micro device as Hu. ”[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP § 2113 (I).
Hu teaches the heating element (502), but does not teach at least one coil assembly.
Holden (fig. 6) teaches heating element (heating element 76, col. 5, lines 9-19) is a wire coil.  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the heating element 502 of Hu with coil design 76 of Holden “to provide a relative quick temperature increase in the substrate.” as taught by Holden, column 3, lines 21-22.
Regarding claim 7, Hu teaches the high-frequency heating device according to claim 6, wherein each of the plurality of LED chips includes an n-type conductive layer (n-doped layer 114, [0080]), a light- emitting layer (quantum well 116, [0080]) and a p-type conductive layer (p-doped layer 118, [0080]) which are disposed in a stacked arrangement, the n-type conductive layer is an n-type gallium nitride material layer or an n-type gallium arsenide material layer, the light- emitting layer is a multi-quantum well structure layer, and the p-type conductive layer is a p-type gallium nitride material layer or a p-type gallium arsenide material layer (GaN, [0080]). 
Regarding claim 8, Hu teaches the high-frequency heating device according to claim 6, wherein each of the plurality of LED chips includes a base layer (growth layer 101, sapphire, [0080]), an n-type conductive layer (n-doped layer 114, [0080]), a light-emitting layer (quantum well 116, [0080]) and a p-type conductive layer (p-doped layer 118, [0080])  which are disposed in a stacked arrangement, the base layer is a sapphire base layer, the n-type conductive layer is an n-type gallium nitride material layer or an n-type gallium arsenide material layer, the light-emitting layer is a multi- quantum well structure layer, and the p-type conductive layer is a p-type gallium nitride material layer or a p-type gallium arsenide material layer (GaN, [0080]).
Regarding claim 9, Hu teaches controlling the phase of the portion of the bonding layer ([0178] and fig. 33), but does not teach a temperature control module and a control module.
Holden (fig. 6) teaches a temperature control module (temperature sensor, col. 5, line 47) adjacent to the carrier substrate (bottom heater 24) for detecting the temperature of the conductor so as to obtain conductor temperature information; and
a control module (thermo-couple, col. 4, lines 53-55 and col. 5, lines 46-48) electrically connected between the temperature control module and the high-frequency heating module; wherein the control module adjusts the power output by the high- frequency heating module according to the conductor temperature information.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the heating element 502/602 of Hu with temperature sensor and thermo-couple of Holden in order to control temperature between top and bottom heaters (74 24) as taught by Holden, column 5, lines 45-48.
Regarding claim 10, Hu (fig. 32A) teaches a high-frequency heating device for mounting an LED, comprising:
a carrier substrate (heat distribution plate 600, [0170]) for carrying a circuit substrate (carrier substrate 201, [0170]), wherein the circuit substrate includes a plurality of conductors (solid state 213 of bonding layer 220, [0181]) and a plurality of LED chips (LED device 100, [0181]);
a high-frequency heating module (heat distribution plate 500, [0170]) including at least one heating element (heating element 502) disposed above the plurality of LED chips, an upper surface of the carrier substrate, a lower surface of the carrier substrate, or an interior of the carrier substrate.
With respect to the limitation “…by heating the coil assembly” this is considered to be a product-by-process limitation that would result in the same micro device as Hu. ”[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP § 2113 (I).
Hu teaches the heating element (502), but does not teach at least one coil assembly. Hu also does not teach a temperature control module and a control module.
Holden (fig. 6) teaches heating element (heating element 76, col. 5, lines 9-19) is a wire coil.  Holden further teaches a temperature control module (temperature sensor, col. 5, line 47) adjacent to the carrier substrate (bottom heater 24) for detecting the temperature of the conductor so as to obtain conductor temperature information; and
a control module (thermo-couple, col. 4, lines 53-55 and col. 5, lines 46-48) electrically connected between the temperature control module and the high-frequency heating module; wherein the control module adjusts the power output by the high- frequency heating module according to the conductor temperature information.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the heating element 502 of Hu with coil design 76 of Holden in order “to provide a relative quick temperature increase in the substrate.” as taught by Holden, column 3, lines 21-22.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the heating element 502/602 of Hu with temperature sensor and thermo-couple of Holden in order to control temperature between top and bottom heaters (74 24) as taught by Holden, column 5, lines 45-48.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892